Citation Nr: 0433106	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  98-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
lumbar spine.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a 
right ankle fracture.

4.  Entitlement to service connection for a right thigh 
disorder.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an initial evaluation in excess of 10 
percent prior to May 11, 1998, and in excess of 20 percent 
from May 11, 1998, for a laceration of the left knee with 
patellar involvement. 



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied the benefits sought on appeal.  The 
veteran, who had active service from June 1969 to June 1973, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  

More specifically, an August 1997 rating decision denied 
service connection for scoliosis of the lumbar spine, a low 
back disorder, residuals of a right ankle fracture, a right 
thigh disorder, a right hip disorder, PTSD and hearing loss 
of the right ear and granted service connection and assigned 
a noncompensable evaluation for a laceration of the left knee 
with patellar involvement, effective from March 19, 1997.  In 
a rating decision dated February 1998, the RO increased the 
evaluation assigned the veteran's left knee disability to 10 
percent, effective from March 19, 1997, and in a rating 
decision dated May 1999, the RO increased this evaluation to 
20 percent, effective from May 11, 1998.  

In March 2000, the Board granted service connection for 
hearing loss of the right ear and affirmed the RO's decision 
with regard to all of the remaining issues noted above.  In 
addition, because in May 1998, the veteran's former 
representative submitted a letter disagreeing, in part, with 
a February 1998 RO decision continuing a noncompensable 
evaluation for hearing loss of the veteran's left ear, the 
Board remanded that matter to the RO for issuance of a 
statement of the case under Manlincon v. West, 12 Vet. App. 
238 (1999).

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims.  In 
August 2001, based on an Appellee's Motion for Partial Remand 
and to Stay Proceedings, the Court vacated that portion of 
the Board's decision that denied: (1) service connection for 
scoliosis of the lumbar spine, a low back disorder, residuals 
of a right ankle fracture, a right thigh disorder, a right 
hip disorder and PTSD; and (2) an initial evaluation in 
excess of 10 percent prior to May 11, 1998, and in excess of 
20 percent from May 11, 1998, for a laceration of the left 
knee with slight patellar involvement.  The Court remanded 
these claims to the Board for readjudication pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In a decision dated in July 2002, the Board again denied the 
benefits sought on appeal.  An appeal to the Court resulted 
in an Order dated in January 2003 that granted a Joint Motion 
for Remand and to Stay Proceedings (Joint Motion) and vacated 
the Board's decision.  In the Joint Motion the parties agreed 
that the Board did not provide sufficient reasons or bases to 
support the conclusion that the VA provided adequate notice 
of the information and evidence necessary to substantiate the 
veteran's claims pursuant to 38 U.S.C.A. § 5103(a).  After 
the case was returned to the BVA, the Board returned the case 
to the RO for additional development in August 2003.  The 
case was subsequently returned to the Board for further 
appellate review.  

The Board notes that the veteran, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in September 1999, 
raised a claim of entitlement to service connection for a 
left ankle disorder.  This matter is again referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Scoliosis of the lumbar spine is not shown to be causally 
or etiologically related to the veteran's period of active 
service.

3.  A low back disorder is not shown to be causally or 
etiologically related to the veteran's period of active 
service.

4.  The veteran is not shown to have residuals of a right 
ankle fracture reportedly sustained during service.

5.  A right thigh disorder is not shown to be causally or 
etiologically related to the veteran's period of active 
service.

6.  A right hip disorder is not shown to be causally or 
etiologically related to the veteran's period of active 
service.

7.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his period of active service. 

8.  Prior to May 11, 1998, the left knee manifested pain on 
palpation and motion, two well-healed scars, mild edema and 
crepitus, and mild degenerative joint disease (not confirmed 
by x-rays), but was not productive of moderate recurrent 
subluxation or lateral instability, limitation of flexion to 
30 degrees or limitation of extension to 15 degrees.  

9.  From May 11, 1998, the left knee manifested pain, 
difficulty straightening, and locking of the knee, and was 
shown to have crepitus, some limitation of motion of the 
knee, and degenerative and traumatic joint disease (not 
confirmed by x-rays), but was not productive of severe 
recurrent subluxation or lateral instability, limitation of 
flexion to 15 degrees or limitation of extension to 20 
degrees.  

10.  The issues before the Board do not involve questions of 
medical complexity or controversy.


CONCLUSIONS OF LAW

1.  Scoliosis of the lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003). 

2.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A 
, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003). 

3.  Residuals of a right ankle fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R§§ 3.102, 3.159, 3.303 
(2003).

4.  A right thigh disorder was not incurred in or aggravated 
by active  service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

5.  A right hip disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A , 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).

6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).

7.  The criteria for an initial evaluation in excess of 10 
percent prior to May 11, 1998, and in excess of 20 percent 
from May 11, 1998, for a laceration of the left knee with 
patellar involvement, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.20, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2003).

8.  The requirements for an advisory medical opinion from an 
independent medical expert have not been met.  38 U.S.C.A. § 
7109 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Court did not address 
the merits of the veteran's claims at the time of the January 
2003 Order in this case, or the Board's July 2002 decision, 
when it vacated the Board's decision and granted the Joint 
Motion filed in this case.  As indicated above, the parties 
agreed in the Joint Motion that the Board did not provide 
sufficient reasons or bases to support the conclusion that 
the VA provided adequate notice of the information and 
evidence necessary to substantiate the veteran's claims 
pursuant to 38 U.S.C.A. § 5103(a).  The Joint Motion 
indicated that none of the documents listed by the Board as 
satisfying the notice requirements of 38 U.S.C.A. § 5103(a) 
fulfilled the requirements that the VA must notify the 
veteran of the information and evidence necessary to 
substantiate his claims, and noted that such notice must 
indicate which portion of any such information or evidence is 
to be provided by the veteran and which portion must be 
provided by the VA.  The case was returned to the Board, and 
in turn, was returned to the RO to provide the veteran with 
notice of the VCAA consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
since the Court did not address the merits of the veteran's 
claims or the Board's July 2002 decision, the substance of 
the Board's July 2002 decision will be repeated in this 
decision with only minor modifications.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, as required by the VCAA, the VA notified the veteran 
of the information and evidence needed to substantiate his 
claims.  For instance, in rating decisions dated August 1997, 
February 1998 and May 1999, letters notifying the veteran of 
those decisions, as well as other letters dated May 1997, 
June 1997 and May 1999, a Statement of the Case issued in 
December 1997 and Supplemental Statements of the Case issued 
in March 1998, May 1999 and August 1999, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
notified the veteran of all regulations pertinent to his 
claims, explained the reasons for which his claims had been 
denied, including, in part, because he had not submitted 
evidence establishing the existence of a current disability 
and/or a relationship between a current disability and his 
period of active service, and provided him opportunities to 
submit additional evidence and argument, including in the 
form of hearing testimony, in support of his claims.  The 
Board provided the veteran further guidance with regard to 
the evidence needed to substantiate his claims in a decision 
dated March 2000.

In addition, the Board acknowledges that that the veteran and 
his attorney were not provided notice of the VCAA as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) until 
well after the RO's initial decision in this case.  However, 
in a similar case concerning the timing of the VCAA notice, 
the Court held that in such situations the veteran has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  That notice was provided to the veteran and 
his attorney by the RO in a letter dated in February 2004 
pursuant to the Board's request in the August 2003 remand.  
The RO subsequently reviewed the veteran's claim, continued 
the denial of the benefit sought on appeal and issued a 
Supplemental Statement of the Case in July 2004.  All of this 
would appear to satisfy the notification requirements of the 
VCAA.  

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  For instance, the RO 
secured and associated with the claims file all available 
evidence identified by the veteran as being pertinent to his 
claims, including private outpatient treatment records and 
hospitalization reports.  The RO also obtained more recent VA 
medical records when the case was returned for development 
pursuant to the Board's August 2003 remand.  The veteran and 
his attorney have not reported, and Board is not aware of, 
any other outstanding evidence that needs to be obtained.  In 
addition, the RO developed the medical record to the extent 
necessary to decide the veteran's claim.  For example, in May 
1997, July 1997, March 1999 and July 1999, the RO afforded 
the veteran VA examinations, during which examiners discussed 
the etiology and severity of the disorders at issue in this 
appeal.  

As a result these actions, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the record is 
complete.  Therefore, the Board finds that the requirements 
of the VCAA have been satisfied and that the case is ready 
for appellate review.


I. Service Connection

The veteran seeks entitlement to service connection for a low 
back disorder, a right ankle disorder, a right thigh 
disorder, a right hip disorder, scoliosis and PTSD. Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be presumed if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and arthritis 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).


A. Right Ankle

The veteran served on active duty from June 1969 to June 
1973.  When he initially filed his claim, he contended that 
he fractured the bone directly above his right ankle during 
his period of active duty, was in a cast for six to eight 
weeks, and continued to experience pain in multiple joints 
following discharge.  Subsequently, however, in a VA Form 9 
received in September 1999, he explained that he never had a 
right ankle condition in service, but rather, was treated for 
a broken left ankle. 

The veteran's service medical records, including enlistment 
and separation examinations dated May 1969 and May 1973, 
respectively, confirm that the veteran did not complain of or 
receive treatment for a right ankle disorder during his 
period of active duty. 

Post-service medical evidence is equally as unfavorable as it 
fails to establish that the veteran currently has a right 
ankle disorder.  In May 1985, the veteran sought treatment 
from August E. Van Wie, M.D., for an injury sustained after 
hitting a guide wire and falling off a horse.  Dr. Van Wie 
noted that the veteran had a contusion on his upper inner 
thigh and ecchymosis down to the medial and lateral aspects 
of the foot and leg.  He did not, however, diagnose a right 
ankle disorder. Since then, the veteran has been evaluated 
regularly by physicians, both private and VA, for leg 
complaints, but a right ankle disorder has never been 
diagnosed.

During a May 1997 VA bones examination, the examiner 
diagnosed the fracture by history, indicated that a 
radiological interpretation was pending, and noted no 
residuals.  In an addendum dated May 1997, it was reiterated 
that the veteran's right ankle was normal.  This finding was 
confirmed during a March 1999 VA examination, when a full 
range of motion of the right ankle was noted and x-rays 
revealed a negative right ankle.  

In a July 1998 letter, Gordon D. Bainbridge, M.D., wrote that 
"we can closely tie the etiology of the leg injury and the 
fractured ankle and the massive laceration certainly to the 
injury that [the veteran] sustained while in the military."  
The Board accords this opinion no weight for several reasons.  
First, it is not specific as to which of the veteran's ankles 
was purportedly fractured.  Second, there is no indication 
that it is based on anything other than a history reported by 
the veteran (which has since been changed).  Dr. Bainbridge 
did not reference any clinical records when expressing his 
opinion, nor did he indicate the basis thereof.  In fact, his 
opinion conflicts with medical records from the offices of 
Orthopaedic Specialists of Nebraska, P.C., where Dr. 
Bainbridge is apparently employed.  These records reflect no 
treatment for right ankle complaints and no diagnosis of a 
right ankle disorder. 

Based on this evidence the Board concludes that service 
connection for residuals of a right ankle fracture is not 
warranted.  Not only do service medical records fail to 
document any injury to the veteran's right ankle during 
service, he is not shown to currently have any right ankle 
disorder.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


B. PTSD

The veteran contends that he developed PTSD as a result of 
stressors experienced during service including: the 
witnessing of crewman falling out of a helicopter and dying; 
having to recover the crewman's body; knowing a pilot who 
died after ejecting from his plane; rescuing a badly injured 
pilot from the sea; failing to fulfill his fire duties due to 
fright; and feeling scared during a hurricane in North 
Africa, when a fellow sailor and A7 war plane were lost.  The 
medical evidence of record does not support his contentions.

The regulation governing service connection for PTSD, 38 
C.F.R. § 3.304(f), was amended twice while the veteran's 
appeal was pending.  The first amendments became effective 
March 7, 1997.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The 
second amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The Board finds that the 
pre-1997 and 1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998 & 2001).  
The 1999 amendments primarily codified the Court's decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997) and brought 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b) (West 1991), which relaxes certain 
evidentiary requirements for PTSD claimants who have combat-
related stressors.  The 2002 amendment primarily codifies 
VA's existing manual procedures that pertain to PTSD claims 
resulting from personal assault.  However, because the 
veteran is not claiming that he developed PTSD as a result of 
an in-service personal assault, the amendment does not affect 
the outcome of his appeal and he has not been prejudiced as a 
result thereof.  

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f). 

The veteran underwent VA PTSD examinations by the same 
psychiatrist in July 1997 and July 1999.  On both occasions, 
the examiner thoroughly evaluated the veteran's mental 
status, and declined to diagnose PTSD.  During the July 1997 
examination, the examiner noted on Axis I: "A diagnosis of 
post-traumatic stress disorder is not possible."  During the 
July 1999 examination, the examiner noted on Axis I: "No 
indication of mental health disorder is identified for this 
evaluation."  In April 1998, a readjustment counseling 
specialist at the Vet Center submitted a letter indicating 
that he had seen the veteran in 1997 for PTSD symptoms.  The 
letter did not include an actual diagnosis of PTSD.  

Given that the veteran has been examined on two occasions by 
a psychiatrist, at least once after the April 1998 letter 
from the Vet Center, and was found not to have PTSD, the 
Board must conclude that the veteran does not have PTSD.  The 
Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


C. Right Thigh, Right Hip, Scoliosis, Low Back Disorder

The veteran contends that his current right thigh, right hip 
and back disorders developed in service, in the 1970s, and 
were aggravated in 1985, when he was thrown off a horse.  As 
explained below, the medical evidence of record does not 
confirm the veteran's contentions.  Although it establishes 
that the veteran has these disorders, it does not establish a 
link between these disorders and service, during which the 
veteran never received right thigh, hip or back treatment.    

Private medical records from the office of Dr. Van Wie 
reflect that the veteran complained of low back pain prior to 
his entrance into the service, in February 1969.  During this 
visit, the veteran reported that a steer had stepped on him 
sometime in the prior summer.  X-rays revealed no abnormal 
findings of the thoracic or lumbar spine except a lack of the 
usual degree of lordotic curve in the lumbar spine.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance.  According to 38 C.F.R. § 3.304(b), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The history of pre-service existence of 
conditions reported at the time of the examination does not 
constitute a notation of such conditions, but will be 
considered together with all the other material evidence in 
questions as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. 
Brown, 7 Vet. App. 238, 245-47 (1994).

On the service entrance examination in May 1969, the veteran 
reported that he occasionally experienced backaches on heavy 
lifting, but the examining physician noted that the veteran 
had a well-aligned spine with good range of motion.  
Therefore, according to the aforementioned regulation, the 
veteran is presumed to have been in sound condition with 
regard to his back when enrolled in service.  The veteran's 
service medical records reflect that, thereafter, during the 
remainder of his period of active duty, he did not complain 
of or receive treatment for, and was not diagnosed with, a 
right thigh, right hip or back disorder.  On the veteran's 
separation examination in May 1973, the examining physician 
noted no musculoskeletal abnormalities.

Following his discharge, the veteran was not seen for thigh, 
hip or back complaints until February 1984, when he visited 
Dr. Van Wie.  During this visit, the veteran reported low 
back pain and Dr. Van Wie noted a lack of the usual lordotic 
curve, some mild scoliosis, and pelvic tilt with the right 
leg being a half inch shorter than the left leg.  In May 
1985, the veteran fell after his horse hit a guardrail.  This 
injury necessitated treatment for a contusion to the upper 
inner right thigh.  No hip or back complaints were recorded 
immediately following the injury, but during a VA examination 
in July 1997, the veteran reported that he had hip problems 
as a result of the incident.  The veteran sustained another 
back injury in August 1989, when a horse he was riding 
twisted and turned, causing him to rotate his body.

Since February 1988, the veteran has received hip and back 
treatment from John A. Albers, M.D., at Orthopedic Associates 
of Grand Island, P.C., has undergone a total right hip 
arthroplasty at Saint Francis Medical Center (June 1990), and 
has thrice been evaluated by VA examiners (May 1997, July 
1997, and May 1999).  During these visits and evaluations, 
the veteran was shown to have right thigh pain, degenerative 
arthritis of the right hip and lumbar spine, degenerative 
disc disease of the lumbar spine, acute lumbar strain, and 
sciatic scoliosis.  However, no physician related any of 
these disorders to the veteran's period of active service.


D. Conclusion

Based on the evidence noted above, the Board finds that the 
veteran does not have a right ankle disorder or PTSD.  The 
Board also finds that the veteran's low back disorder, 
scoliosis, right thigh disorder, and right hip disorder are 
not related to his period of active service and that the 
veteran was not diagnosed with arthritis of the low back or 
right hip within a year of his separation of service.

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. at 225.  In this case, the 
veteran has submitted no evidence, other than his own 
assertions, establishing that he has a right ankle disorder 
and PTSD and a low back disorder, scoliosis, a right thigh 
disorder, and a right hip disorder that are related to his 
period of active service.  Unfortunately, these assertions, 
alone, may not be considered a competent diagnosis of a 
current disability or competent evidence of a nexus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In light of the foregoing, the Board concludes that the 
claimed disorders were not incurred in or aggravated by 
service and that arthritis may not be presumed to have been 
so incurred.  The preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
scoliosis of the lumbar spine, a low back disorder, residuals 
of a right ankle fracture, a right thigh disorder, a right 
hip disorder and PTSD.  Inasmuch as the evidence is not in 
relative equipoise with regard to any of these claims, the 
veteran may not be afforded the benefit of the doubt in 
resolution of these claims and they must be denied.


II. Increased Evaluation

The veteran and his representative claim that the evaluation 
initially assigned the veteran's left knee disability does 
not reflect the severity of his left knee symptomatology. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7.  Where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to an absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The VA Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions provide that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOPGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either Diagnostic Code 5260 or 5261, which include flexion 
limited to 60 degrees or extension limited to 5 degrees, or 
when there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
Diagnostic Code 5261.  9-98 at paragraphs 1, 6.  A separate 
evaluation may also be granted under Diagnostic Code 5003 and 
38 C.F.R. § 4.59, when a veteran technically has full range 
of motion that is inhibited by pain.  9-98 at paragraphs 4, 
6; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

In August 1997, the RO granted the veteran service connection 
and assigned him an initial noncompensable evaluation for a 
laceration of the left knee with minimal patellar 
involvement, effective from March 19, 1997.  In rating 
decisions dated February 1998 and May 1999, the RO increased 
the initial evaluation assigned the veteran's left knee 
disability to 10 percent, effective from March 19, 1997, and 
to 20 percent, effective from May 11, 1998, respectively.  
The May 11, 1998 date was apparently identified by the RO as 
the date of a claim for increase.  The RO assigned these 
evaluations pursuant to Diagnostic Codes 5257 and 7804.

Under Diagnostic Code 5257, which governs evaluations of knee 
impairment, a 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assignable for moderate recurrent subluxation 
or lateral instability.  A 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability.  Under Diagnostic Code 7804, a 10 percent 
evaluation is assignable for scars that are superficial, 
tender and painful on objective demonstration.  To be 
assigned a higher evaluation for scars that are not the 
result of a burn, the evidence must establish that the scars 
either severely disfigure the head, face or neck, or cause 
functional limitation of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7805.  

The Board acknowledges that the schedular criteria for 
evaluating disabilities of the skin, including scars, was 
amended, effective August 30, 2002, and that the RO has not 
considered the veteran's claim under the revised criteria.  
See 67 Fed Reg.49590-49599 (July 31, 2002).  However, the 
veteran is already in receipt of the maximum schedular rating 
for scars under both the old and revised criteria, absent 
limitation of function under Diagnostic Code 7805 which 
remained unchanged, and the veteran's scar has consistently 
been described as well-healed and nontender.  As such, the 
Board is of the opinion that proceeding with a decision will 
not prejudice the veteran since his left knee is evaluated 
based on the functional impairment of the knee, rather than 
evaluated as a symptomatic scar.

Limitation of knee motion is address under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260 a noncompensable 
evaluation is for assignment when flexion is limited to 60 
degrees, a 10 percent evaluation when flexion is limited to 
45 degrees, a 20 percent evaluation when flexion is limited 
to 30 degrees, and a 30 percent evaluation when flexion is 
limited to 15 degrees.  Under Diagnostic Code 5261 a 
noncompensable evaluation is assigned when extension is 
limited to 5 degrees, a 10 percent evaluation when extension 
is limited to 10 degrees, a 20 percent evaluation when 
extension is limited to 15 degrees, and a 30 percent 
evaluation when extension is limited to 20 degrees.

For the reasons that follow, the Board believes that, since 
the veteran filed his left knee claim in March 1997, his left 
knee disability picture has more nearly approximated the 10 
and 20 percent evaluations that the RO initially assigned, 
effective March 19, 1997, and May 11, 1998, respectively.  


A. Prior to May 11, 1998

The veteran sustained a left knee injury in 1970, during 
active service, when he fell on ice.  He sought treatment 
immediately thereafter and was shown to have a 
5-centimeter laceration just distal to the left patella with 
slight patella involvement.  His injury necessitated 
hospitalization, during which a physician debrided the 
veteran's wound, closed it with a 5-0 wire, and placed the 
veteran's knee in a cylinder cast.

The veteran did not report any left knee problems on 
separation examination in May 1973, or during regular visits 
to private physicians for other musculoskeletal disorders 
from 1981 to 1994.  During a VA joints examination in May 
1997, the veteran reported that his left knee felt like a 
toothache.  The VA examiner noted a linear, 14 centimeter, 
well healed scar across the knee; no crepitus, swelling or 
deformity; a stable joint; and normal range of motion.  Based 
on these findings as well as an x-ray report showing a normal 
left knee, the VA examiner diagnosed a laceration of the 
right knee by remote history and indicated that there was no 
evidence of internal derangement.

The veteran's left knee was evaluated on only one other 
occasion prior to May 11, 1998.  This occurred in January 
1998, when he sought treatment for left knee pain from Debra 
A. Mowry, D.O., at the Kearney Orthopedic & Fracture Clinic.  
During this visit, the veteran again compared the pain he 
felt in his knee to a toothache.  He indicated that it 
occurred almost daily along the medial aspect of the knee.  
He also indicated that he occasionally felt sharp pain when 
he stepped wrongly and had swelling.  Dr. Mowry noted: two 
old, obvious, well healed scars on the left knee; mild medial 
edema on palpation; mild crepitus on range of motion; full 
extension of the left knee with flexion to 110 degrees; 
strength of 5/5 on knee extension; and complaints of pain on 
palpation of the knee joint and with varus movement.  Dr. 
Mowry also noted that the veteran had no anterior or medial 
subluxation or medial or lateral instability.  Based on these 
findings and on the May 1997 x-ray showing a normal left 
knee, Dr. Mowry diagnosed probable mild degenerative joint 
disease.

The above findings establish that, prior to May 11, 1998, the 
veteran had slight, but not moderate, impairment of the left 
knee, and scars that were not superficial, tender or painful 
on objective demonstration.  The veteran was never shown to 
have subluxation or instability of the left knee prior to May 
11, 1998; thus, to the extent the veteran's left knee was 
impaired during the time period at issue, this impairment was 
due to symptoms other than subluxation and instability.  The 
veteran exhibited no significant left knee symptomatology 
from June 1973 to May 1998, when he visited Dr. Mowry.  
During that visit, Dr. Mowry objectively confirmed mild, or 
slight, symptoms.  The veteran reported pain on palpation and 
motion, and Dr. Mowry noted two well-healed scars and mild 
edema and crepitus.  In light of these findings, the Board 
finds that the veteran's left knee disability picture prior 
to May 11, 1998 more nearly approximated the 10 percent 
evaluation that the RO assigned under DC 5257.

In the absence of evidence of moderate subluxation or 
instability (or moderate knee impairment in general), or 
superficial, tender or painful scars, a higher evaluation 
under Diagnostic Code 5257 or 7804, prior to May 11, 1998, 
may not be assigned.  In addition, in the absence of evidence 
of instability and arthritis (confirmed by x-rays), a 
separate evaluation may not be assigned under the GC opinions 
noted above.


B. From May 11, 1998

The veteran's left knee has been evaluated only once since 
May 11, 1998, by a VA examiner in March 1999.  During this 
evaluation, the veteran reported that he occasionally 
experienced pain in his left knee, difficulty straightening, 
and locking up.  He reported that he had been seeing a 
private physician in Grand Island, Nebraska, for his joint 
pain, and in the summer of 1998, received an injection in his 
knee.  (In a May 1999 rating decision and Supplemental 
Statement of the Case, the RO requested the veteran to submit 
records of any knee treatment by this physician, but the 
veteran did not respond.)  The VA examiner found crepitus, 
but no swelling or tenderness in the veteran's left knee.  As 
well, he noted extension to 0 degrees and flexion to 110 
degrees.  No knee x-rays were conducted.  Based on the 
findings noted, the VA examiner diagnosed degenerative joint 
disease and traumatic arthritis of the left knee.

The above findings establish that, since May 11, 1998, the 
veteran has had no more than moderate impairment of the left 
knee and scars that were not painful and tender or that 
caused functional limitation of the knee.  Again, during the 
VA examination, the veteran was not shown to have subluxation 
or instability of the left knee.  Thus, to the extent the 
veteran's left knee has been impaired since May 11, 1998, 
this impairment has been due to symptoms other than 
subluxation and instability.  During the veteran's VA 
examination, he reported left knee pain, difficulty 
straightening and a locking up of his left knee.  However, 
the only objective findings made by the examiner were 
crepitus and 30 degrees less than full range of flexion.  See 
38 C.F.R. § 4.71a, Plate II.  In light of these findings, the 
Board concludes that, from May 11, 1998, the veteran's left 
knee disability picture has more nearly approximated the 20 
percent evaluation that the RO assigned under Diagnostic Code 
5257.

In the absence of evidence of severe subluxation or 
instability (or severe knee impairment in general), or scars 
that meet the criteria for a higher evaluation such as those 
causing functional limitation of the knee, a higher 
evaluation may not be assigned under Diagnostic Code 5257, 
7800 or 7805, from May 11, 1998.  In addition, in the absence 
of evidence of instability and arthritis (confirmed by x-
rays), a separate evaluation may not be assigned under the GC 
opinions noted above.  Even assuming x-rays of the veteran's 
left knee had been obtained during the recent VA examination 
and degenerative joint disease had been confirmed, a separate 
evaluation would still not be assignable under the GC 
opinions noted above because, during that examination, the 
examiner did not objectively confirm painful motion or find 
that the veteran had limited motion of the left knee to the 
degree necessary for a separate evaluation.


C. Conclusion

The veteran is not entitled to a higher initial evaluation 
under any other Diagnostic Code or regulation.  Diagnostic 
Code 5260 and Diagnostic Code 5261 require flexion limited to 
at least 45 degrees and extension limited to at least 10 
degrees, findings that have not been shown.  Moreover, the 
veteran's complaints of pain have not been objectively 
confirmed and do not, therefore, provide a basis for allowing 
a higher evaluation under 38 C.F.R. §§ 4.40, 4.45.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
provisions of 38 C.F.R. § 4.21 permit the Board to utilize 
the Schedule for Rating Disabilities and assign an evaluation 
commensurate with the veteran's overall disability picture.  
In addition, there has been no assertion or showing by the 
veteran that his left knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 10 percent prior 
to May 11, 1998, and in excess of 20 percent from May 11, 
1998, for a laceration of the left knee with slight patellar 
involvement.  Contrary to the contention of the veteran's 
former representative, in a case such as this, where the 
evidence is not in relative equipoise, the Board cannot 
afford the veteran the benefit of the doubt under 38 U.S.C.A. 
§ 5107(b) in resolving his claim.


III. General Contentions

The Board acknowledges the contentions of the veteran's 
former and current representatives, which include: (1) that 
the complexity of the issues and inadequacy of the VA 
examinations warrant advisory/independent medical opinions; 
(2) that the VA examinations did not provide a nexus or 
etiology for the claimed conditions; (3) that the veteran's 
claims warrant application of 38 C.F.R. § 3.102, the 
reasonable doubt doctrine; and (4) that the veteran is 
entitled to adequate reasons and bases for any denials.

With regard to the first contention, the Board notes that, 
according to statute, an opinion of an independent medical 
expert may be obtained in cases where the issue under 
consideration is of such medical complexity or controversy 
that it justifies soliciting an opinion from an independent 
medical expert.  38 U.S.C.A. § 7109.  However, the issues in 
this case are neither complex nor controversial; they merely 
require medical evidence establishing that the veteran has a 
current disability that is related to his period of active 
service, and that his service-connected left knee disability 
is more severe than the currently assigned disability 
evaluation reflects.  Accordingly, solicitation of a medical 
opinion from an independent medical expert is not warranted.

With regard to the second contention, the Board points out 
that, under the VCAA, when the veteran files a service 
connection claim, he or she is not always entitled to a VA 
examination for the purpose of obtaining an opinion as to the 
etiology of a disorder.  Rather, there must be a reasonable 
possibility that a relationship exists between a current 
disability and service.  In this case, no such possibility 
exists.  First, as previously noted, no physician has 
diagnosed the veteran with two of his claimed disorders, a 
right ankle disorder and PTSD.  Second, while physicians have 
diagnosed the veteran with the remainder of his claimed 
disorders, there is no possibility of a link between these 
disorders and the veteran's period of active service given 
that the veteran never complained of or received treatment 
for these disorders during service.  Moreover, with regard to 
the veteran's left knee claim, the record already contains a 
comprehensive report of a recent VA joints examination.  
Inasmuch as this March 1999 report provides sufficient 
findings upon which the Board can base an equitable decision, 
the VA has no duty to assist the veteran by providing another 
examination.

Finally, with regard to the third and fourth contentions, the 
Board believes that the Statement of the Case and 
Supplemental Statement of the Case and the above discussion 
provide adequate reasons and bases for its denials, and 
inform the veteran of the elements necessary to grant his 
service connection claims and a higher left knee evaluation 
in the future.  As previously indicated, the veteran is not 
entitled to the benefit of the doubt in resolving his claims 
because, with regard to each of his claims, the evidence is 
not in relative equipoise.


ORDER

Service connection for scoliosis of the lumbar spine is 
denied.

Service connection for a low back disorder is denied.

Service connection for residuals of a right ankle fracture is 
denied.

Service connection for a right thigh disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for post-traumatic stress disorder is 
denied.

An initial evaluation in excess of 10 percent prior to May 
11, 1998, and in excess of 20 percent from May 11, 1998, for 
a laceration of the left knee with patellar involvement is 
denied. 


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



